Title: To Thomas Jefferson from Ephraim Jordan and Others, 7 January 1804
From: Jordan, Ephraim, and Others
To: Jefferson, Thomas


               
                  To the President of the United States 
                  [before 7 Jan. 1804]
               
               The undersigned Inhabitants of the County of Knox Indiana Territory—beg leave humbly to recommend to the notice and patronage of your Excellency a Citizen who has long continued to deserve well of his Country.—
               From the time General John Gibson, Secretary to the Territory began to reside among them in his official capacity, they have had every opportunity which familiarity of intercourse could give to be acquainted with the general and even minute outlines of his character—They have no hesitation to affirm that General Gibson forms one among comparatively few who improve upon a closer acquaintance, his benevolence and Philanthropic virtues enable him to contribute largely to the happiness of the private circle, and render him at the same time in principle and in action the firmest friend to the liberty and the prosperity of his country—It is unnecessary to call your Excellency’s attention to his revolutionary services, in times of public commotion when national existence is endangered on a conspicuous theatre of action the patriot may perform important services before the public eye, and be rewarded by public approbation—but when moving in a sphere less exposed to observation in times of national peace and domestic prosperity, General Gibson has ever been among the first to exert his endeavours to promote as far as in his power the particular interests of that part of the community of which he was a member—his endeavours have not always been exerted in vain, and have met with a merited though inadequate reward, the esteem and respect of his grateful fellow Citizens—did we not flatter ourselves that General Gibson is not entirely unknown to your Excellency notwithstanding our firm conviction of his merit, we would not presume to advance among the crowd of expectants, and offer him as a fit subject for executive promotions, but influenced solely by respect for his private virtues and a knowledge of his public services, we would humbly offer as our opinion, from an acquaintance with his circumstances that his present appointment is by no means adequate either to his individual merit or his necessary domestic establishment. far be from us the presumption of dictating to the wisdom of the President the most proper reward for General Gibson’s services; but we would suggest a circumstance which when known may direct your Excellency’s Judgement as to one particular department in which General Gibson is well calculated to be of service to the public; he early acquired a knowledge and still retains an extensive acquaintance with the several dialects of the Indian tribes who inhabit either within or immediately surrounding the present Territory of the United States. And perhaps there is no individual in the Union better qualified for the important office of Agent for the Indian Tribes on the West side of the River Mississippi should Louisiana become the property of the United States
               
                  Ephm. Jordan 
               
            